DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of App. No. PCT/JP2017/007923, filed on 02/28/2017, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2016-047058, filed 03/10/2016, 2016-047059, filed 03/10/2016, and 2017-029313, filed 02/20/2017, respectively. The preliminary amendment filed on 09/07/2018 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-6, 16-20 in the reply filed on 04/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
4.	Claims 1-20 are pending. Claims 1-6, 16-20 are under examination on the merits. Claims 7-15 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 09/07/2018,12/12/2018,02/26/2020, and 12/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
6.	The drawings are received on 09/07/2018. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 02/25/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
8.	Claims 2-6, 16-20 are objected to because of the following informalities: It is suggested that “according to Claim x" (all occurrences), be deleted and "according to claim x" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

9.	Claim 16 is objected to because of the following informalities: It is suggested that the recited “EC compound” should be spell out in the first occurrence in the claim so as to engender claim language clarity and consistency.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-6, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tumura et al. (JP 2017197477 A, machine translation, hereinafter “”477”). 
	
Regarding claims 1-3: “477 teaches an organic compound represented by the following formula A-11, wherein A11 to R16 represent a hydrogen atom, and A1- and A2- represent the same anion (Page 15/42, [0052], compound A-11). “477 does not expressly teach X2 is an alkyl group or aralkyl group optionally having a substituents. 

    PNG
    media_image1.png
    113
    279
    media_image1.png
    Greyscale

However, “477 teaches X2 can be an alkyl group or aralkyl group optionally having a substituents an alkyl group or aralkyl group optionally having a substituents (Page 15/42, [0052]) with benefit of providing a compound having high transparency when dissolved in a solvent (Page 14/42, [0044]). Furthermore, the organic compound is a cathode EC compound which is colored in a reduced state, and has a lower reduction potential than a conventional one. This is because the organic compound has a substituent having high electron-withdrawing property, so that the electron density of the conjugated system in the organic compound decrease (Page 1442, [0045]). Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

	Regarding claim 4: “477 teaches an electrochromic device comprising a pair of electrodes and an electrochromic layer disposed between the pair of electrodes, wherein the electrochromic layer contains the organic compound (Page 5/49, Claim 7).  

	Regarding claim 5: “477 teaches the electrochromic device, wherein the electrochromic layer contains an organic compound other than the organic compound (Page 4/49, Claim 8).  
	
Regarding claim 6: “477 teaches the electrochromic device, wherein the other organic compound is a phenazine compound, ferrocene, a metallocene compound, a phenylenediamine compound, or a pyrazoline compound (Page 5/49, Claim 9).  

	Regarding claim 16: “477 teaches the electrochromic device, wherein the electrochromic layer contains a liquid containing an electrolyte and an organic electrochromic (EC) compound (Page 5/49, Claim 10).  
	
Regarding claim 17: “477 teaches an electrochromic apparatus comprising: the electrochromic device, and driving means for driving the electrochromic device (Page 5/49, Claim 13).  

	Regarding claim 18: “477 teaches an optical filter comprising: the electrochromic, and an active device connected to the electrochromic device (Page 5/49, Claims 11-12).  

	Regarding claim 19: “477 teaches an image pickup apparatus comprising: an image pickup optical system including a plurality of lenses, the optical filter, and a light-receiving device configured to receive light that has passed through the optical filter (Page 5/42,  Claims 14-15).

	Regarding claim 20: “477 teaches a window member comprising: a pair of substrates, the electrochromic device, the electrochromic device being disposed between the pair of substrates, and an active device connected to the electrochromic device, wherein the electrochromic device is configured to control an amount of light that passes through the pair of substrates (Page 6/42,  Claims 16-17). 

Allowable Subject Matter
12.	Claims 1-6, 16-20  would be allowable if the English translation of Foreign Application
Priority Data will be provided. 

                                       
    PNG
    media_image2.png
    80
    274
    media_image2.png
    Greyscale


Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/01/2022